974 So. 2d 1213 (2008)
Walter A. McNEIL, Secretary, Florida Department of Corrections, Petitioner,
v.
Ruben RAMOS-PEREZ, Respondent.
No. 1D07-4945.
District Court of Appeal of Florida, First District.
February 25, 2008.
Kathleen Von Hoene, General Counsel, and Carolyn J. Mosley, Assistant General Counsel, Florida Department of Corrections, Tallahassee, Petitioner.
Ruben Ramos-Perez, pro se, for Respondent.
PER CURIAM.
The Department of Corrections seeks certiorari review of an order granting mandamus relief and directing it to follow the plain language of the sentencing court's order concerning the award of credit for time previously served. During the pendency of this proceeding, however, the sentencing court has amended the judgment and sentence to substantially alter the award of credit. We conclude that the sentencing court's action moots this proceeding, and dismiss the petition for writ of certiorari accordingly.
PETITION DISMISSED.
PADOVANO, LEWIS, and THOMAS, JJ., concur.